Guerry, J.
This was a suit on notes. A plea to the jurisdiction was filed, and the issue was submitted to a jury, which found adversely to the defendant’s plea. An answer in the nature of a cross-action was filed by the defendant, and the issue thereon was submitted to a jury, which found against the contentions of the defendant and in favor of the plaintiff. The verdicts of both juries were amply supported by the evidence, and have the approval of the trial judge; and the assignments of error are without merit. We have carefully read and studied each ground of the motion complaining of the admission and rejection of testimony, *572together with the exceptions to the charge of the court. They present no question requiring discussion, and are plainly without merit.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.